Elliott, J.
It has been often decided that a bill of exceptions is not regarded as part of the record unless filed within the time limited by the court, and under this rule the paper purporting to be a bill of exceptions, and as such copied into the transcript in this case, can not be considered as part of the record, as it was not filed within the time prescribed. The motion for a new trial was overruled on the first day of April, 1882, and sixty days given in which to file a bill, but none was filed until the 6'th day of June, 1882, which was not within the prescribed time.
Where the evidence is necessary to enable the court to properly consider and decide the questions argued, a bill of exceptions must be made part of the record, and as this has not been done, and as the evidence is necessary to a consideration of the questions sought to be presented, we must hold the appeal unavailing and affirm the judgment, and it is so ordered.